office_of_chief_counsel internal_revenue_service memorandum number release date cc pa emishory posts-132602-15 uilc date date to adam l flick associate area_counsel small_business self-employed from blaise dusenberry senior technician reviewer procedure administration subject the application of the suspension of the period of limitation in sec_6503 when a case is docketed in tax_court but no statutory_notice_of_deficiency was issued this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue does the suspension of the period of limitations provided in sec_6503 apply when a proceeding in respect of a deficiency is docketed in tax_court but the service did not issue a statutory_notice_of_deficiency under sec_6212 snd regarding that deficiency to the taxpayer conclusion yes sec_6503 provides that the period of limitations on assessment is suspended if a proceeding in respect of the deficiency is placed on the docket of the tax_court until days after the decision of the tax_court becomes final and this suspension applies regardless of whether a snd was issued to the taxpayer for that deficiency or not background irm section discusses closing procedures that service appeals officers should follow in closing cases docketed in tax_court that were dismissed for lack of posts-132602-15 jurisdiction paragraph four states if a petition is dismissed for lack of jurisdiction because the service did not issue a snd the period of limitation on assessment is not suspended this indicates that the suspension of the period of limitation on assessment in sec_6503 does not apply in a case where a proceeding is docketed in tax_court but the service did not issue a snd you requested advice regarding the applicability of the a suspension to such cases law and analysis sec_6503 provides that the running of the period of limitations provided in sec_6501 or sec_6502 shall after the mailing of a notice under sec_6212 be suspended for the period during which the secretary is prohibited from making the assessment or from collecting by levy or a proceeding in court and in any event if a proceeding in respect of the deficiency is placed on the docket of the tax_court until the decision of the tax_court becomes final and for days thereafter the second parenthetical above beginning and in any event extends the suspension to cases where the service was not prohibited from making the assessment or collection it also extends the suspension to cases where the service did not mail a snd to the taxpayer regarding that deficiency therefore if a proceeding in respect of a deficiency is docketed in tax_court the suspension of the periods of limitation on assessment applies even if the service did not mail a snd any indication in the irm that the suspension does not apply if the service did not mail a snd is incorrect case development hazards and other considerations posts-132602-15 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call ---------------------- if you have any further questions
